









Exhibit 10.2




LEASE AGREEMENT




THIS LEASE AGREEMENT is made and entered into this 4th day of December, 2004, by
and between Bull Creek Ranch LLC, Lessor, and SLS International, Inc., Lessee.




WITNESSETH:




That in consideration of the mutual promises and agreements herein contained,
Lessor does by these presents lease unto Lessee, and Lessee hereby leases the
following described real estate in Christian County, Missouri, to-wit:




That portion known as 1600 W. Jackson, Ozark, Missouri 65714 (approximately
150,000 +/- square feet of the west building) (the “Leased Premises”) (see
exhibit “A”).




Lessor further agrees that Lessee, its agents, servants, employees and business
invitees shall have access to and use of the common areas of the Building for
purposes reasonably related to Lessee’s use of the Leased Premises.




1.     TERM.  The initial term of this lease shall be five (5) years, and it
shall commence on December 4, 2004 and it shall terminate on February 28, 2010.
 The parties further agree that under no circumstances shall the original fixed
rent set forth in Paragraph 2 of this Lease Agreement be reduced.




Provided that Lessee is in compliance with all the terms and conditions of this
Lease Agreement both at the time of Lessee’s exercise of this option and at the
time the extended term is scheduled to commence, Lessee shall have the option to
extend this Lease Agreement for one (1) five (5) year term.  Lessee shall
exercise its option by giving Lessor one hundred eighty (180) days advance
written notice.




Monthly rental for the option term shall be increased based on the change in the
U.S. Consumer Price Index (CPI) the increase is calculated by multiplying the
fixed rent for the initial term ($28,125.00) by a fraction, the numerator of
which is the CPI (as defined below) published for the second to last month of
the existing (initial or first extension) term, and the denominator of which is
the CPI for March 2005 as used herein, “CPI” means the “U. S. Consumer Price
Index for All Urban Consumers (CPI-U) for the U.S. City Average for All Items,
1982-84=100%” published by the United States Bureau of Labor Statistics or its
successor (“BLS”), or the closest equivalent index hereafter published by the
BLS.




2.     RENT.  As compensation for its use of the Leased Premises Lessee does
covenant, promise and agree to pay unto Lessor as monthly rent for the said
premises on



--------------------------------------------------------------------------------


or before the first day of each month as follows:  the sum of Eighteen Thousand
Seven Hundred Fifty and no/100 Dollars ($18,750.00) for months one through
twelve and Twenty Eight Thousand One Hundred Twenty Five and no/100 Dollars
($28,125.00) for months thirteen through sixty.  Lessor hereby acknowledges
receipt of the first month’s rent upon the execution of this Lease Agreement.
 If any rental payment due hereunder is not paid when due, the unpaid balance
hereof shall draw interest at the rate of ten percent (10%) per annum from its
due date until paid, which interest shall become and for all purposes of this
Lease Agreement be considered as rent.




3.     USE.  The demised premises shall be used and occupied only for the
purpose of general offices and manufacturing and related businesses and not
otherwise.  Lessee shall, at its own cost and expense, obtain any and all
licenses and permits necessary for such use.




4.     LESSOR’S OBLIGATION TO MAINTAIN.  Lessor shall, at all times, at its sole
cost and expense, provide lawn care, parking lot maintenance, keep the roof,
foundation, and exterior walls of the building situated on the Leased Premises
in good repair and condition, except for reasonable wear and tear, and except
that Lessee shall repair any damage caused by Lessee or Lessee’s invitees.  In
the event that the Leased Premises should become in need of repairs required to
be made by Lessor hereunder, Lessee shall give immediate written notice thereof
to Lessor, and Lessor shall proceed promptly to make such repairs; provided
however, that Lessor shall not be responsible for any loss, whether by
interruptions in Lessee’s business or otherwise occasioned by Lessor’s failure
to make repairs for which Lessor is responsible if Lessor undertakes such
repairs promptly.




5.     LESSEE’S OBLIGATION TO MAINTAIN.  Lessee shall have the obligation to
maintain all parts of the premises leased to Lessee including the interior and
exterior except for those specific items for which the Lessor is responsible
under Paragraph 4.  Lessee shall, throughout the term of this Lease Agreement,
take good care of the Leased Premises, and keep the Leased Premises in good
condition and make all necessary repairs, including repairs to interior windows,
doors, plumbing, electrical fixtures and heating and air conditioning system.
 At the end or other termination of this Lease Agreement, Lessee shall deliver
up the Leased Premises with all improvements located thereon, in good repair and
condition, reasonable wear and tear or acts or omissions of Lessor only
excepted.






--------------------------------------------------------------------------------


6.      LESSEE’S IMPROVEMENTS.  Lessee shall not create any openings in the roof
or exterior walls, nor shall Lessee make any substantial alterations, additions
or improvements to the Leased Premises without the prior written consent of the
Lessor, which shall not be unreasonably withheld, but at its own cost and
expense and in a good workmanlike manner Lessee may make such minor alterations,
additions or improvements, or erect such shelves and office furnishings as it
may deem desirable, without altering the basic character of the building
improvements, and in each case complying with all applicable government laws,
ordinances, regulations and other requirements.  All shelves, furniture,
fixtures and personal property installed by Lessee must be removed by Lessee at
the termination of this Lease Agreement, but without damage to the Leased
Premises.




7.      TAXES AND INSURANCE. Lessee shall pay to Lessor as additional rent its
proportionate share of real estate taxes, special taxes and assessments and all
insurance for the property (excluding any Lessees separately taxed or charged
for insurance or insurance paid).  Insurance shall include fire insurance
extended coverage and all other perils coverage, Loss of rents coverage, plus
all endorsements and other coverage’s deemed reasonable and necessary by Lessor.
 Lessor shall notify Lessee of the amount of such charges, and Lessee shall pay
Lessor such amounts within fifteen (15) days from the date of notice to it by
Lessor.  Lessee’s proportionate share is the fraction, the numerator of which is
gross Leasable area in the Leased Premises and the denominator of which is the
total gross Leasable area of the property (excluding any Lessees separately
taxed or charged for insurance), provided that if the taxes of the property are
increased materially because of assessment of Lessee’s improvements at a higher
rate, Lessee agrees to pay any such excess taxes.  Lessor, at Lessor’s option
may bill Lessee on a monthly basis based on one-twelfth (1/12) of the estimated
annual amount for taxes and insurance as estimated by Lessor, and Lessee shall
pay said cost for tax and insurance with monthly minimum rent.  In the event
Lessee does not make said payment monthly, Lessee shall be in default of this
Lease.  Lessor, at Lessor’s option, may obtain separate taxable status for the
Leased Premises, and in such event, Lessee’s tax contribution shall be based
thereon.




8.      PROHIBITED USE.  Lessee will not permit the Leased Premises to be used
for any purpose or in any manner, which would render the insurance thereon void,
regardless of whether such insurance is held by Lessor or Lessee.



--------------------------------------------------------------------------------


9.      INSPECTION.  Lessor and Lessor’s agents and representatives shall have
the right to enter and inspect the Leased Premises at any reasonable time during
normal business hours for the purpose of ascertaining the condition of the
Leased Premises, or Lessee’s compliance with the terms of this Lease Agreement
or in order to make such repairs as may be required to be made by the Lessor
under the terms of this Lease Agreement.  Lessor shall have the right to enter
the Leased Premises at any time in case of emergency, as determined by Lessor.




10.      UTILITIES.  Lessee will pay for all water, gas, electricity and other
utilities used by Lessee on, or in connection with the Leased Premises.




11.      ASSIGNMENT AND SUBLETTING.  Lessee shall not assign its rights under
this Lease Agreement, nor shall Lessee sublet the whole or any part of the
Leased Premises, without Lessor’s prior written consent, which consent shall not
be unreasonably withheld.




12.     DAMAGE TO PREMISES.  In case the Leased Premises shall be rendered
untenantable by fire, explosion or other casualty, and cannot be restored within
one hundred eighty (180) days after such occurrence, Lessor or Lessee may, at
their option, terminate this Lease.  If the Leased Premises can be restored
within one hundred eighty (180) days, this Lease shall not terminate and Lessor
shall repair the Leased Premises within one hundred eighty (180) days.  Rent
shall abate during the period of untenantability.  If Lessor does not repair the
Leased Premises within said one hundred eighty (180) day time, Lessee may at its
option, terminate this Lease Agreement and the term hereby created shall cease
and terminate.




13.     LIABILITY INSURANCE. During the term of this Lease Agreement, Lessee
agrees at its expense to provide and keep in force comprehensive general
liability insurance with bodily injury liability limits of $1,000,000.00 per
person and $2,000,000.00 per accident, protecting Lessor and Lessee against any
liability to any person whomsoever for injury to person or damage to property
arising out of or in connection with the Lessee’s use of the Leased Premises or
in the condition of the Leased Premises.  Lessee further agrees to have the
Lessor named as a named insured in said policy of insurance and to provide a
copy of said policy of insurance to Lessor prior to occupying the Leased
Premises.  The policy of insurance shall require thirty (30) days advance
written notice to Lessor of any cancellation of the policy of insurance.  Lessor
shall maintain comprehensive general liability insurance covering the parking
and common areas protecting Lessor and Lessee against liability for injury to
persons or damage to property resulting from Lessor’s acts or



--------------------------------------------------------------------------------


omissions.  Lessor agrees to provide and keep in force during the term hereof
fire and extended coverage insuring the Leased Premises and the building in
which it is situated at full replacement value and to deliver a certificate to
Lessee evidencing such coverage (and renewals of such coverage).  Lessor shall
not be liable to Lessee or Lessee’s employees, agents or invitees, or to any
person whomsoever, for any injury to person or damage to property on or about
the Leased Premises, caused by negligence or misconduct of Lessee, its agents,
servants, employees or invitees, and Lessee agrees to indemnify Lessor and hold
Lessor harmless from any loss, expense or claims arising out of any such damage
or injury.  Lessee shall not be liable to Lessor or Lessor’s employees, agents
or visitors, or to any person whomsoever, for any injury to person or damage to
property on or about the Leased Premises, caused by negligence or misconduct of
Lessor, its agents, servants, employees or invitees, and Lessor agrees to
indemnify Lessee and hold Lessee harmless from any loss, expense or claims
arising out of any such damage or injury.




14.     INDEMNIFICATION.  Lessee shall indemnify and keep indemnified and save
harmless the Lessor against and from any and all claims, demands, judgments,
interests and costs, and causes of action by or in behalf of any person,
persons, corporation, corporations or governmental authority arising from the
conduct or management of, or from any work or thing whatsoever done by Lessee in
or about the Leased Premises or any part thereof or the equipment thereof during
the term of this Agreement, or arising from any act of negligence of the Lessee
or any of the agents, contractors, or employees of Lessee, or arising from any
accident, injury or damage whatsoever, however, caused to any person or persons,
or to the Property to any person, persons, corporation, or corporations,
occurring on, in or about the property, or upon or under the sidewalks or
streets in front thereof arising out of any act or omission to act of the
Lessee, from and against all costs, reasonable counsel fees, expenses and
liabilities incurred in connection with any such claim or any action or
proceeding brought by or against Lessor by reason of any such claim.  The Lessor
shall give written notice thereof to the Lessee and the Lessee shall resist or
defend such action or proceeding, but at the sole cost and expense of Lessee.




15.     CONDEMNATION.  If the whole or any substantial part of the Leased
Premises should be taken for any public or quasi-public use under any
governmental law, ordinance or regulation, or by right of eminent domain or
should be sold to the condemning authority under threat of condemnation, this
Lease Agreement shall terminate and the rent shall be abated during the
unexpired portion of this Lease



--------------------------------------------------------------------------------


Agreement.  All condemnation awards, except any award to the Lessee for
interruption of Lessee’s business or to defray the cost of moving to a new
location, shall be paid to and belong to the Lessor.




16.     EVENTS OF DEFAULT. The following shall be deemed Events of Default by
Lessee under this Lease Agreement.




a) Lessee shall fail to pay any installment of rent due under this Lease
Agreement if such failure shall continue for a period of ten (10) days after the
due date thereof, with no written notice of delinquency from Lessor being
required.




b) Lessee shall fail to comply with any term, provision or condition of this
Lease Agreement, other than the payment of rent, and shall not cure such failure
within thirty (30) days after written notice thereof from Lessor.




17.     LESSOR’S REMEDIES.  Upon the occurrence of any Event of Default as set
forth in Paragraph 15 of this Lease Agreement, Lessor shall have the option to
pursue any one or more of the following remedies without any notice whatsoever:




a) Terminate this Lease Agreement and declare immediately due and payable the
balance of rent for the remaining term of the Lease Agreement, in which event
Lessee shall immediately surrender the Leased Premises to Lessor, and if Lessee
shall fail so to do, Lessor may without prejudice to any other remedy which it
may have for possession or arrearages in rent, enter upon and take possession of
the Leased Premises and expel or remove Lessee and any other person who may be
occupying the Leased Premises or any part thereof, without being liable for any
claim or damages therefore and Lessee agrees to pay Lessor on demand the amount
of all loss, damage, costs and expenses which Lessor may incur by reason of the
Event of Default, including attorneys’ fees, costs and expenses, and Lessee
further agrees that Lessor shall not be liable for any damages to Lessee’s
property or business operations resulting to the Lessee from such action,
whether caused by the negligence of Lessor or otherwise.




b) Enter upon and take possession of the Leased Premises and expel or remove
Lessee and any other person who may be occupying the Leased



--------------------------------------------------------------------------------


Premises or any part thereof, and do or cause to be done whatever Lessee is
obligated to do under the terms of this Lease Agreement, except that Lessor
shall not use Lessee’s trade name, signs or business identity in connection
therewith, without being liable for any claim or damages therefore and Lessee
agrees to pay Lessor on demand the amount of all loss, damage, costs and
expenses which Lessor may incur by reason of the Event of Default, including
reasonable attorneys’ fees, costs and expenses, and Lessee further agrees that
Lessor shall not be liable for any damages to Lessee’s property or business
operations resulting to the Lessee from such action, whether caused by the
negligence of Lessor or otherwise.




Pursuit of any of the foregoing remedies shall not preclude pursuit of any other
remedies herein provided or any other remedy provided by law or in equity, nor
shall the pursuit of any remedy herein provided constitute a forfeiture or
waiver of any rent due to Lessor hereunder or of any damages accruing to Lessor
by reason of the violation of any of the terms, provisions or conditions
contained in this Lease Agreement. Failure by Lessor to enforce one or more of
the remedies herein provided upon an Event of Default shall not be deemed or
construed to constitute a waiver of such default, or of any other violation or
breach of any of the terms, provisions or conditions herein contained.  If any
action shall be taken by Lessor to recover any rent or other charges or payments
under this Lease Agreement, or for or on account of any breach of or to enforce
any of the terms, provisions or conditions of this Lease Agreement or for the
recovery of possession of the Leased Premises, the Lessor shall be entitled to
recover from the Lessee as a part of such costs Lessor’s attorneys’ fees and
court costs and all expenses related to such actions, regardless of whether suit
is filed.




18.     NON-WAIVER. Neither acceptance of rent by Lessor nor failure to Lessor
to complain of any action, non-action, or default of Lessee, whether singular or
repetitive, shall constitute a waiver of any of Lessor’s rights hereunder.
 Waiver by Lessor of any rights for any default of Lessee shall not constitute a
waiver of any right for either a subsequent default of the same obligation or
any other default.  No act or thing done by Lessor or its agents shall be deemed
to be an acceptance or surrender of the Property shall be valid unless it is in
writing and signed by a duly authorized officer or agent of Lessor.




19.     LESSOR’S COVENANTS.  Lessor covenants, warrants and represents that it
has full right and power to execute and perform this Lease Agreement and to
grant the



--------------------------------------------------------------------------------


estate demised herein and that Lessee, on payment of the rent herein reserved
and performing the covenants and agreements herein contained, shall peaceably
and quietly have, hold and enjoy the Leased Premises during the full term of
this Lease Agreement, or any extension or renewal hereof; provided however, that
Lessee accepts this Lease Agreement subject and subordinate to any mortgage,
deed of trust or other lien presently existing upon the Leased Premises.  Lessor
is hereby irrevocably vested with full power and authority to subordinate
Lessee’s interest hereunder to any recorded mortgage, deed of trust or other
lien hereinafter placed on the Leased Premises, and Lessee agrees upon demand to
execute such further instruments subordinating this Lease Agreement as Lessor
may request, provided such further subordination shall be upon the express
condition that the rights of Lessee as set forth in the Lease Agreement shall
remain in full force and effect during the term of this Lease Agreement so long
as Lessee shall continue to observe and perform all of the terms, provisions and
conditions of this Lease Agreement.




20.     ESTOPPEL CERTIFICATES.  Each of the parties to this Lease shall, without
charge, at any time and from time to time, within five (5) days after written
request by the other party, deliver a written instrument to such party or to any
other person specified by such party, duly executed and acknowledged, certifying
that this Lease is unmodified and in full force and effect or, if there has been
any modification, that the said Lease is in full force and effect as modified,
stating any and all such modifications, and specifying the dates to which the
rental and other charges provided for herein have been paid.




21.     COMPLIANCE. Each provision of this Lease Agreement or of any applicable
governmental law or other requirement with reference to the making of any
payment by Lessee to Lessor shall be deemed to be complied with when and if the
following steps are taken:




a) All rent and other payments required to be made by Lessee to Lessor hereunder
shall be payable to the Lessor at the address herein below set forth or at such
other address as the Lessor may specify from time to time by written notice,
delivered in accordance herewith.




b) Any notice or document required or permitted to be delivered hereunder shall
be deemed to be delivered (i) when received or rejected by a person



--------------------------------------------------------------------------------


at the intended address set out below, if delivered by courier, (ii) upon
electronic confirmation of receipt if sent by facsimile to the fax number set
forth by the signatures of the parties hereto or (iii) whether actually received
or not, when deposited in the United States mail, postage prepaid, registered
mail, return receipt requested, addressed to the parties hereto at the
respective addresses set out opposite their names below or at such other address
as they have heretofore specified by written notice delivered in accordance
herewith.




22.     NOTICES AND AGENT.  Whenever under the terms hereof provision is made
for notice of any kind, it shall be deemed sufficient only if delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid, as follows:




Lessor:

Bull Creek Ranch, LLC

P.O. Box 366

Nixa, Mo. 65714




Lessee:

SLS International, Inc.




Change of address may be effected by giving notice as aforesaid.




All notices shall be deemed to have been given when they are mailed by
registered mail or certified mail by postage prepaid, addressed as hereinabove
provided or personally delivered to the addressee.




23.     SEVERABILITY.  This Agreement shall be construed in accordance with the
laws of the State of Missouri.  If any clause or provision hereof is held to be
illegal, invalid or unenforceable, under present or future laws effective during
the term hereof, then it is the intention of the parties hereto that the
remainder of this Agreement shall not be affected thereby and shall be construed
as if such provision had not been contained herein. ‘




24.     ENTIRE AGREEMENT.  This Lease Agreement, signed by Lessor and Lessee,
embodies the entire agreement between the parties with respect to Lessor’s
leasing the Leased Premises to Lessee.  There are no representations, terms,
covenants, conditions or agreements between the parties pertaining to leasing
the Leased Premises, which are not herein contained.  The terms, provisions,
covenants and conditions contained in this Lease Agreement shall apply to, and
inure to the benefit of, and be binding upon the parties hereto and their
respective successors in interest and legal representatives, except as otherwise
herein expressly provided.  All rights, powers, privileges, immunities and
duties of Lessor under this Lease Agreement including but not limited to any
notices required to be delivered by Lessor to Lessee hereunder, may at Lessor’s
option, be exercised or performed by Lessor’s agent or attorney.



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have set their hand and seal, this 4th day of
December, 2004.




[leaseagrmnt102002.jpg] [leaseagrmnt102002.jpg]

LESSOR:

BULL CREEK RANCH, LLC




________________________________

Richard T. Gregg, Managing Member




DATE







LESSEE:

SLS INTERNATIONAL, INC.







____________________________12/4/04

John Gott, President                           DATE
























--------------------------------------------------------------------------------


LEASE ADDENDUM




This addendum is made on this 4th day of December, 2004, for the lease dated
October 6, 2004 by and between Bull Creek Ranch, LLC, Lessor, and SLS
International, Inc., Lessee for the property located at 1600 W. Jackson, Ozark.,
Missouri.




It is now the intent of the Lessor and Lessee that the following additional
terms shall become a part of the Lease Agreement.




1.     RIGHT OF FIRST REFUSAL.  Lessor hereby grants Lessee the right, at
Lessee’s option, to lease the remaining Premises at the same price and upon the
same terms and conditions of any bona fide offer for the lease thereof which
Landlord shall at any time during the Primary Term of this Lease be ready and
willing to accept. Lessee shall give Lessee written notice of all of the terms
and conditions of any such bona-fide offer.  Lessee shall have fifteen (15) days
from and after the receipt of such notice from Lessor in which to exercise its
right to lease the remaining Premises by giving written notice to Lessor.




2.     OPTION TO PURCHASE.  Lessee shall have the right to purchase the leased
property at anytime during the original term of this lease by giving Lessor
sixty (60) days written notice of its intent.  If Lessee exercises this option
during the first year of the lease the purchase price shall be $3,500,000.00.
 The purchase price shall be increased by 5% of the $3,500,000.00 price each
year of the lease term. Lessor and Lessee shall share equally all costs
associated with dividing the property.




All other terms and conditions shall remain the same.







Lessor:  Bull Creek Ranch, LLC

Lessee:  SLS International, Inc.







___________________________

__________________________




